Per Curiam.
Respondent was suspended from practice by this Court in January 2002 for a period of one year (Matter of Andrew, 290 AD2d 571 [2002]). She now applies for reinstatement. Petitioner advises that it does not oppose the application.
We conclude that respondent has complied with the provisions of the order which suspended her and with this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that she possesses the character and fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that respondent’s application is granted, and she is reinstated to practice as an attorney and counselor-at-law of the State of New York, effective immediately.